 1   Phil J. Montoya, Jr. (SBN 124085)
     HAWKINS PARNELL THACKSTON & YOUNG LLP
 2   445 South Figueroa Street, Suite 3200
     Los Angeles, CA 90071-1651
 3   Telephone: (213) 486-8000
     Facsimile: (213) 486-8080
 4   Email: pmontoya@hptylaw.com
 5   Attorneys for Defendant RSCR California, Inc.
 6

 7                            UNITED STATES DISTRICT COURT

 8                    FOR THE EASTERN DISTRICT OF CALIFORNIA

 9                                     SACRAMENTO DIVISION

10   STEPHANIE CHAVEZ,                               CASE NO.: 2:18-cv-03137-JAM-AC
     individually, and on behalf of other
11
     members of the general public                  STIPULATION TO PERMIT THE
12   similarly situated,                            FILING OF DEFENDANT’S
                                                    RESPONSIVE PLEADING TO
13
                           Plaintiff                COMPLAINT; ORDER OF COURT
14          v.
15
     RSCR CALIFORNIA, INC., d/b/a
16   RESCARE, INC., a Delaware
     corporation; and DOES 1 through
17
     100, inclusive,
18
                           Defendants.
19

20
            WHEREAS, this action was removed to this Court on December 3, 2018;
21
            WHEREAS, Defendant was required to answer or otherwise respond to Plaintiff’s Complaint
22
     on December 10, 2018;
23
            WHEREAS, the undersigned counsel notified Plaintiff’s counsel of Defendant’s intent to file
24
     a Motion to Dismiss Plaintiff’s Complaint under Fed. R. Civ. P. 12(b)(6), and the parties agreed to
25
     conduct a substantive meet and confer prior to the filing of Defendant’s Motion;
26
            WHEREAS, the parties are unable to meet and confer prior to the filing deadline of
27
     December 10, 2018;
28
                                                      1
                   STIPULATION TO PERMIT THE FILING OF DEFENDANT’S ANSWER TO COMPLAINT
 1          WHEREAS, the parties have agreed to extend the deadline for Defendant to answer or

 2   otherwise respond to the Complaint.

 3          IT IS HEREBY STIPULATED AND AGREED that Defendant shall have additional time to

 4   answer or otherwise respond to Plaintiff’s Complaint, up through and including December 20, 2018.

 5                 IT IS SO STIPULATED.

 6

 7   Dated: 12/10/2018                          JUSTICE LAW CORPORATION

 8

 9
                                                By:____/s/_______________________________
10                                                     Douglas Han, Esq.
                                                Attorneys for Plaintiff STEPHANIE CHAVEZ
11

12   Dated: 12/10/2011                          HAWKINS PARNELL THACKSTON &
                                                YOUNG LLP
13

14                                              By:_____/s/______________________________
                                                       Phil J. Montoya, Jr.
15                                              Attorneys for Defendant RSCR CALIFORNIA, INC.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                   STIPULATION TO PERMIT THE FILING OF DEFENDANT’S ANSWER TO COMPLAINT
 1                                              ORDER OF COURT

 2          Based on the Parties’ Stipulation as set forth above, it is ordered as follows:

 3          1.     The Defendant RSCR CALIFORNIA, INC. shall have up through and including

 4   December 20, 2018 to answer or otherwise respond to Plaintiff’s Complaint.

 5   IT IS SO ORDERED.

 6

 7   DATED: 12/11/2018                                           /s/ John A. Mendez____________
                                                                 The Honorable John A. Mendez
 8                                                               United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                           2
                      STIPULATION TO PERMIT THE FILING OF DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
 1   PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3         I declare that I am employed by Hawkins, Parnell Thackston & Young LLP. I
     am over the age of eighteen years and not a party to the within cause; my business
 4
     address is 445 South Figueroa Street, Suite 3200, Los Angeles, California 90071-2901
 5         On the date set forth below, I served the foregoing STIPULATION
 6   on the below attorneys of record in this matter:
 7   Douglas Han
     Shunt Tatavos-Gharajeh
 8   Daniel J. Park
 9   Arsine Gricoryan
     JUSTICE LAW CORPORATION
10   411 North Central Avenue, Suite 500
11   Glendale, California 91203
12

13         BY MAIL: by enclosing a true copy thereof in a sealed envelope and,
14         following ordinary business practices, said envelope, with postage pre-paid,
           was placed for mailing and collection (in the offices of Hawkins, Parnell &
15         Thackston, LLP) in the appropriate place for mail collected for deposit with the
16         United States Postal Service. I am readily familiar with the Firm’s practice for
           collection and processing of correspondence/documents for mailing with the
17         United States Postal Service and that said correspondence/documents are
18         deposited with the United States Postal Service in the ordinary course of
           business on the same day.
19
           BY FACSIMILE: by facsimile to the facsimile number(s) of the offices of the
20         addressee(s) as indicated on the attached list.
           BY PERSONAL SERVICE: by enclosing a true and correct copy thereof in
21         a sealed envelope(s), addressed as above, and causing each envelope(s) to be
           hand-served on this day by courier service following ordinary business
22         practices.
23          I declare under penalty of perjury that the foregoing is true and correct, and that
     this declaration was executed on December 11, 2018, at Los Angeles, CA.
24

25

26                                                                  Signature

27
                                                                   Print Name
28

         12469610v.1
                                        PROOF OF SERVICE
